I concur, but write separately to distinguish this case fromGran of Akron, Inc. v. Ohio Liquor Control Comm. (1996),112 Ohio App.3d 487, 679 N.E.2d 53.
My opinion in Gran rested upon the control that the bar owner could exercise over the sale of the tip tickets through its control over its employee, the bartender who was responsible for selling the tickets. Where the bar owner or bartender can control or manipulate sales to benefit the bar operations or the bartender personally, the scheme of chance is not being "conducted by" the charitable organization. In contrast, in the case sub judice, the girlfriend of the bar owner had no control over the sales; instead, she participated in the scheme only to pay out the proceeds on the winning tickets. The fact that she was not an employee also more readily permits the inference that she was acting as a volunteer, and not as an agent of the bar. The distinction is in who or what is physically making the sale.
The facts of this case are distinct from Gran; however, I am compelled to express my concern that the law, as written, condones conduct that has as its primary purpose an insufficient relationship to charitable purposes to justify exception from the gambling prohibitions. The legislature has opened the door to legalized gambling in liquor establishments. The sale of tip tickets by a true volunteer for a charitable organization at a fundraiser is likely to be legitimate. When sold via a machine in a liquor establishment, there seems little distinction between the tip ticket machine and a slot machine, unquestionably an illegitimate gambling device. It is with reluctance that I apply the charitable organization exception to sales of tip tickets via a machine in a bar. *Page 508